Case 1:19-cr-00408-MKB Document 149 Filed 10/23/20 Page 1 of 2 PageID #: 947

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SCJ                                               271 Cadman Plaza East
F. # 2017R01691                                   Brooklyn, New York 11201



                                                  October 23, 2020

By ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Aronov et al.
                     Criminal Docket No. 19-408 (MKB)

Dear Judge Brodie:
              The government respectfully submits this letter on behalf of the government
and defense counsel to request that the status conference scheduled for October 29, 2020 at
10:30am be adjourned for approximately 30 days. All defendants consent to the
adjournment.

              In addition, the government respectfully submits this letter to request that the
Court enter an order of excludable delay in the above-captioned matter. The government has
conferred with defense counsel, they join in this request.
                The Speedy Trial Act provides this Court with broad discretion to grant a
“continuance on the basis of [its] findings that the ends of justice served by taking such
action outweigh the best interests of the public and the defendant in a speedy trial.” 18
U.S.C. § 3161(h)(7)(A). In determining whether to grant an application for a continuance on
this basis, the Court must consider, among other factors, the complexity of the case, the
reasonable time necessary for effective preparation by counsel, and whether failure to grant a
continuance would make the proceeding impossible or result in a miscarriage of justice. See
18 U.S.C. § 3161(h)(7)(B).
               Here, the defendants are still reviewing discovery and the parties need more
time to prepare, particularly under current circumstances. See 18 U.S.C. § 3161(h)(7)(B)(ii),
United States v. Levy, No. 20-CR-087, ECF No. 25 at 2 (E.D.N.Y. Apr. 22, 2020) (Kovner,
J.) (excluding time in part because “the pandemic substantially complicates trial
preparations, justifying an expansion of the amount of time allotted for such preparations”).
Case 1:19-cr-00408-MKB Document 149 Filed 10/23/20 Page 2 of 2 PageID #: 948




                In addition, at least some of the parties are engaged in plea negotiations in an
effort to resolve this case short of trial, and permitting time to pursue those negotiations is in
the interests of justice. 18 U.S.C. § 3161(h)(7)(A)-(B) (excluding period of delay where it
sufficiently serves the ends of justice and noting that the ends-of-justice factors set forth in
the statute are non-exhaustive).
               For the reasons set forth above, the government respectfully submits that an
exclusion of time under the Speedy Trial Act is necessary and appropriate given the facts of
this case, and respectfully requests that the Court enter an order of excludable delay for the
time period from October 29, 2020 through the next status conference date.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:            /s/
                                                     Shannon C. Jones
                                                     Assistant U.S. Attorney
                                                     (718) 254-6379
cc: Defense Counsel (by ECF)
   Clerk of the Court (by ECF)




                                                2
